Citation Nr: 0837970	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residual instability of the right knee as related to 
degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion of the right knee as related to 
degenerative joint disease of the right knee.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
November 1983.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran submitted a claim for a total disability rating 
due to convalescence as related to right knee surgery in July 
2007.  This claim is referred back to the RO for their 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming an increased initial rating for the 
service-connected degenerative joint disease of his right 
knee.  The veteran is currently rated as 30 percent disabled 
due to instability of the right knee and was granted an 
additional 10 percent disability rating due to limitation of 
motion of the right knee.  Both of these ratings as the 
initial ratings are now before the Board.

The veteran underwent right knee surgery in July 2007.  The 
most recent VA examination was undertaken prior to that 
surgery in August 2006.  The most recent treatment records 
fall within the period of recovery from that surgery and are 
dated in August 2007.  As such, there is nothing on record to 
indicate the current, post-operative severity of the 
veteran's right knee disability and a new examination must be 
undertaken to determine the current level of disability prior 
to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his right knee disability.  Have the 
examiner review the entire claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and indicate specifically 
the veteran's right knee disability in 
terms of instability and limitation of 
motion.  Specifically, the examiner should 
describe for the record whether the 
veteran has any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional loss 
of range of motion.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.  Additional limitation of motion 
during flare-ups and following repetitive 
use should also be noted.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

